Exhibit 10.1

 

EXECUTION VERSION

 

Loan Numbers: 1008457,

1008458,

and 1010219

 

SECOND AMENDMENT TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of January 25, 2018, is made by and between RLJ LODGING
TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (the “Parent Guarantor”), each of the undersigned Subsidiary Guarantors
(as defined in the Amended Credit Agreement (as defined below)), the Lenders
party hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent Guarantor, the Administrative Agent and the
financial institutions initially a signatory to the Existing Credit Agreement
(as defined below) together with their successors and assigns under
Section 13.6. of the Existing Credit Agreement have entered into that certain
Second Amended and Restated Credit Agreement dated as of April 22, 2016 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Existing Credit Agreement”; capitalized terms used herein
and not defined herein have the meanings provided in the Existing Credit
Agreement as amended by this Amendment (the “Amended Credit Agreement”);

 

WHEREAS, the Borrower and the Parent Guarantor have requested that the
Administrative Agent and the Lenders amend certain terms and conditions of the
Existing Credit Agreement as described herein; and

 

WHEREAS, the Administrative Agent and the Lenders party to this Amendment
(including each undersigned Lender that desires to become party to the Amended
Credit Agreement (as defined below) as a “Tranche A-1 Term Loan Lender”
thereunder, as identified on the signature pages hereto as a “New Lender” (the
“New Lender”)) have agreed to so amend certain terms and conditions of the
Existing Credit Agreement to make certain agreed upon modifications on the terms
and conditions set forth below in this Amendment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

1.                                      New Lender.

 

(a)                                 Effective as set forth in Section 3 below,
each undersigned New Lender agrees to purchase its Pro Rata Share of Tranche A-1
Term Loans pursuant to the

 

--------------------------------------------------------------------------------


 

terms of the Amended Credit Agreement in the principal amount of such New
Lender’s Tranche A-1 Term Loans as set forth on Schedule II to the Amended
Credit Agreement.  Each New Lender not a party to the Existing Credit Agreement
hereby acknowledges and agrees that, by its execution of this Amendment as a
“New Lender”, (i) such New Lender will be deemed to be a party to the Amended
Credit Agreement as a “Tranche A-1 Term Loan Lender” and a “Lender” and
(ii) such New Lender shall have all of the obligations of a “Tranche A-1 Term
Loan Lender” and a “Lender” under the Amended Credit Agreement and agrees to be
bound by all of the terms, provisions and conditions applicable to “Tranche A-1
Term Loan Lenders” and “Lenders” contained in the Amended Credit Agreement, in
each case, as if it had executed the same.

 

(b)                                 Each undersigned New Lender (i) represents
and warrants that it is legally authorized to enter into this Amendment;
(ii) confirms that it has received a copy of the Existing Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Sections 9.1. and 9.2. thereof, as applicable, and has reviewed such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment; (iii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Amended Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (iv) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Amended Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (v) if it is a Foreign Lender, confirms that it has
delivered any documentation to the Administrative Agent and the Borrower
required to be delivered by it pursuant to the terms of the Amended Credit
Agreement, duly completed and executed by it.

 

2.                                      Amendments to Existing Credit
Agreement.  Effective as set forth in Section 3 below, the Existing Credit
Agreement is hereby amended as follows (as so amended, the Existing Credit
Agreement shall continue in full force and effect):

 

(a)                                 The cover page of the Existing Credit
Agreement is hereby amended (i) to add Sumitomo Mitsui Banking Corporation and
U.S. Bank National Association as Documentation Agents with respect to the
Tranche A-1 Term Loan Facility and (ii) to include Sumitomo Mitsui Banking
Corporation and U.S. Bank National Association as Joint Lead Arrangers and Joint
Bookrunners with respect to the Tranche A-1 Term Loan Facility.

 

(b)                                 Section 1.1. of the Existing Credit
Agreement is hereby amended (i) to delete the definition of “ICE” appearing
therein in its entirety and (ii) to add or amend and restate, as applicable,
each of the following defined terms in the appropriate alphabetical order:

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means, with respect to the Revolving Credit Loans, the
Tranche A-1 Term Loans or the Tranche A-2 Term Loans, as applicable, (i) at any
time prior to the Investment Grade Pricing Effective Date, the Leverage-Based
Applicable Margin applicable thereto in effect at such time and (ii) at any time
on and after the Investment Grade Pricing Effective Date, the Ratings-Based
Applicable Margin applicable thereto in effect at such time. Notwithstanding the
foregoing, during the six-month period commencing on the first day of the
calendar month following the Borrower’s delivery of any Compliance Certificate
pursuant to Section 9.3. reflecting that the Leverage Ratio exceeds 6.50 to 1.00
as of the end of the applicable four-quarter fiscal period, the Applicable
Margins for the Revolving Credit Facility and each Term Loan Facility shall be
increased by 0.35% for each Level.

 

“Arrangers” means (a) with respect to the Revolving Credit Facility, Wells Fargo
Securities, MLPF&S, Capital One and Compass Bank, (b) with respect to the
Tranche A-1 Term Loan Facility, Wells Fargo Securities, MLPF&S, Sumitomo Mitsui
Banking Corporation and U.S. Bank and (c) with respect to the Tranche A-2 Term
Loan Facility, Wells Fargo Securities, PNC Capital Markets, RCM and U.S. Bank.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Capital One Term Loan Agreement” means that certain Term Loan Agreement, dated
as of December 22, 2014, as amended by that certain First Amendment to Term Loan
Agreement, dated as of June 1, 2015, that certain Second Amendment to Term Loan
Agreement, dated as of November 12, 2015, that certain Third Amendment to Term
Loan Agreement, dated as of April 28, 2016, that certain Fourth Amendment to
Term Loan Agreement, dated as of August 31, 2017, and that certain Fifth
Amendment to Term Loan Agreement, dated as of January 25, 2018, by and among the
Borrower, the Parent Guarantor, Capital One, as administrative agent, and the
lenders party thereto.

 

“Documentation Agents” means (x) with respect to the Revolving Credit Facility,
PNC Bank and U.S. Bank, (y) with respect to the Tranche A-1 Term Loan Facility,
Sumitomo Mitsui Banking Corporation and U.S. Bank and (z) with respect to the
Tranche A-2 Term Loan Facility, Bank of America, Barclays Bank plc and TD Bank,
N.A.

 

“Investment Grade Pricing Effective Date” means the first Business Day following
the later of the date on which (a) the Investment

 

3

--------------------------------------------------------------------------------


 

Grade Ratings Criteria have been satisfied and (b) the Borrower has delivered to
the Administrative Agent (and the Administrative Agent shall promptly provide a
copy of such notice to the Lenders) a certificate signed by a Responsible
Officer of the Borrower (i) certifying that the Investment Grade Ratings
Criteria have been satisfied (which certification shall also set forth the
Credit Rating(s) as in effect, if any, from each of S&P, Fitch and Moody’s as of
such date) and (ii) notifying the Administrative Agent that the Borrower has
irrevocably elected to have the Ratings-Based Applicable Margin and the
Applicable Facility Fee apply to the pricing of the Revolving Credit Facility,
the Tranche A-1 Term Loan Facility and the Tranche A-2 Term Loan Facility.

 

“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2.(ii), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in U.S. Dollars for a period
equal to the applicable Interest Period which appears on Reuters Screen LIBOR01
Page (or a comparable or successor quoting service approved by the
Administrative Agent) at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the Statutory Reserve Rate; provided that if as so
determined LIBOR (including, without limitation, any Replacement Rate with
respect thereto) shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  If, for any reason, the rate referred to in
the preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in U.S. Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; provided that if as so determined LIBOR shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.  Any change
in the Statutory Reserve Rate shall result in a change in LIBOR on the date on
which such change in such Statutory Reserve Rate becomes effective. 
Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 5.2.(ii), in the event
that a Replacement Rate with respect to LIBOR is implemented, then all
references herein to LIBOR shall be deemed to be references to such Replacement
Rate.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any

 

4

--------------------------------------------------------------------------------


 

event or otherwise, (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for stock that is not Mandatorily Redeemable Stock
at the option of the issuer of such Equity Interest), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for stock
that is not Mandatorily Redeemable Stock and cash in lieu of fractional shares),
in the case of each of clauses (a), (b) and (c) above, on or prior to the
Tranche A-1 Term Loan Maturity Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Ratings-Based Applicable Margin” means, with respect to the Revolving Credit
Facility, the Tranche A-1 Term Loan Facility or the Tranche A-2 Term Loan
Facility, as applicable, the percentage rate set forth below corresponding to
the level (each, a “Level”) into which the Credit Rating then falls:

 

Level

 

Credit Rating

 

Revolving
Credit
Facility
Applicable
Margin for
LIBOR
Loans

 

Revolving
Credit
Facility
Applicable
Margin for
Base Rate
Loans

 

Tranche A-
1 Term
Loan
Facility
Applicable
Margin for
LIBOR
Loans

 

Tranche A-
1 Term
Loan
Facility
Applicable
Margin for
Base Rate
Loans

 

Tranche A-
2 Term
Loan
Facility
Applicable
Margin for
LIBOR
Loans

 

Tranche A-
2 Term
Loan
Facility
Applicable
Margin for
Base Rate
Loans

 

1

 

A-/A3 or better

 

0.875

%

0.00

%

0.90

%

0.00

%

0.90

%

0.00

%

2

 

BBB+/Baa1

 

0.925

%

0.00

%

0.95

%

0.00

%

0.95

%

0.00

%

3

 

BBB/Baa2

 

1.050

%

0.05

%

1.10

%

0.10

%

1.10

%

0.10

%

4

 

BBB-/Baa3

 

1.250

%

0.25

%

1.35

%

0.35

%

1.35

%

0.35

%

5

 

Lower than BBB-/Baa3/Unrated

 

1.550

%

0.55

%

1.75

%

0.75

%

1.75

%

0.75

%

 

5

--------------------------------------------------------------------------------


 

During any period for which the Borrower or the Parent Guarantor, as applicable,
has received three (3) Credit Ratings which are not equivalent, the
Ratings-Based Applicable Margin will be determined by (a) the highest Credit
Rating if the highest Credit Rating and the second highest Credit Rating differ
by only one Level or (b) the average of the two highest Credit Ratings if they
differ by two or more Levels (unless the average is not a recognized Level, in
which case the Ratings-Based Applicable Margin will be based on the Credit
Rating one Level below the Level corresponding to the highest Credit Rating). 
During any period for which the Borrower or the Parent Guarantor, as applicable,
has received only two (2) Credit Ratings and such Credit Ratings are not
equivalent, the Ratings-Based Applicable Margin will be determined by (i) the
highest Credit Rating if they differ by only one Level or (ii) the average of
the two Credit Ratings if they differ by two or more Levels (unless the average
is not a recognized Level, in which case the Ratings-Based Applicable Margin
will be based on the Credit Rating one Level below the Level corresponding to
the higher Credit Rating).  During any period for which the Borrower or the
Parent Guarantor, as applicable, has received no Credit Rating from Fitch, if
the Borrower or the Parent Guarantor, as applicable, also ceases to have a
Credit Rating from one of S&P or Moody’s, then the Ratings-Based Applicable
Margin shall be determined based on the remaining such Credit Rating. 
Notwithstanding any Credit Rating from Fitch, during any period in which neither
S&P nor Moody’s has provided a Credit Rating corresponding to Level 4 or better
to the Borrower or the Parent Guarantor, as applicable, the Ratings-Based
Applicable Margin shall be determined based on Level 5.

 

On the Investment Grade Pricing Effective Date, the Ratings-Based Applicable
Margin shall be determined based upon the Credit Rating(s) specified in the
certificate delivered pursuant to clause (b) of the definition of “Investment
Grade Pricing Effective Date”.  Thereafter, any change in the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, which would cause it to move to
a different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower or the Parent Guarantor, as applicable, in
accordance with the Loan Documents that the Borrower’s or the Parent Guarantor’s
Credit Rating, as applicable, has changed; provided, however, that if the
Borrower or the Parent Guarantor, as applicable, has not delivered such required
notice but the Administrative Agent becomes aware that the Borrower’s or the
Parent Guarantor’s Credit Rating, as applicable, has changed, then the
Administrative Agent may, in its sole discretion and upon written notice to the
Borrower and the Lenders, adjust the Level effective as of the first day of the
first calendar month following the date on which the Administrative Agent
becomes aware that the Borrower’s or the Parent Guarantor’s Credit Rating, as
applicable, has changed.

 

6

--------------------------------------------------------------------------------


 

“Replacement Rate” has the meaning given that term in Section 5.2.(ii).

 

“Second Amendment Effective Date” means January 25, 2018.

 

“Tranche A-1 Term Loan Maturity Date” means January 25, 2023.

 

(c)                                  Clause (a) of the definition of
“Leverage-Based Applicable Margin” now appearing in Section 1.1. of the Existing
Credit Agreement is hereby amended to replace the phrase “corresponding to the
Leverage Ratio as determined in accordance with Section 10.1.(a)” with the text
“corresponding to the level (each, a “Level”) into which the Leverage Ratio as
determined in accordance with Section 10.1.(a) then falls”.

 

(d)                                 Clause (b) and the concluding paragraph of
the definition of “Leverage-Based Applicable Margin” now appearing in
Section 1.1. of the Existing Credit Agreement are hereby amended and restated in
their entirety as follows:

 

(b) with respect to the Tranche A-1 Term Facility, the percentage rate set forth
below corresponding to the level (each, a “Level”) into which the Leverage Ratio
as determined in accordance with Section 10.1.(a) then falls:

 

Level

 

Leverage Ratio

 

Tranche A-1 Term
Loan Facility
Applicable Margin for
LIBOR Loans

 

Tranche A-1 Term Loan
Facility Applicable
Margin for Base Rate
Loans

 

1

 

Less than 4.00 to 1.00

 

1.45

%

0.45

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 4.50 to 1.00

 

1.55

%

0.55

%

3

 

Greater than or equal to 4.50 to 1.00 but less than 5.00 to 1.00

 

1.60

%

0.60

%

4

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

1.75

%

0.75

%

5

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

1.95

%

0.95

%

6

 

Greater than or equal to 6.00 to 1.00

 

2.20

%

1.20

%

 

7

--------------------------------------------------------------------------------


 

The Leverage-Based Applicable Margin shall be determined by the Administrative
Agent from time to time based on the Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 9.3.  Any adjustment to the Leverage-Based Applicable Margin shall be
effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3.  If the Borrower
fails to deliver a Compliance Certificate pursuant to Section 9.3., the
Leverage-Based Applicable Margin shall equal the percentages corresponding to
Level 6 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Leverage-Based
Applicable Margin as set forth above, the Leverage-Based Applicable Margin shall
be determined based on Level 1 with respect to each Facility; provided, however,
that solely with respect to the Tranche A-1 Term Loan Facility, for the period
from the Second Amendment Effective Date through but excluding the date on which
the Administrative Agent first determines the Leverage-Based Applicable Margin
as set forth above after the Second Amendment Effective Date, the Leverage-Based
Applicable Margin shall be determined based on Level 1 with respect to the
Tranche A-1 Term Loan Facility.  Thereafter, such Leverage-Based Applicable
Margin shall be adjusted from time to time as set forth in this definition.  The
provisions of this definition shall be subject to Section 2.5.(c).

 

(e)                                  Section 5.2. of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

Section 5.2.                                Suspension of LIBOR Loans.

 

(i)  Anything herein to the contrary notwithstanding, unless and until a
Replacement Rate is implemented in accordance with clause (ii) below, if, on or
prior to the determination of LIBOR for any Interest Period:

 

(a)                                 the Administrative Agent shall determine
(which determination shall be conclusive) that reasonable and adequate means do
not exist for ascertaining LIBOR for such Interest Period;

 

(b)                                 the Administrative Agent reasonably
determines (which determination shall be conclusive) that quotations of interest
rates for the relevant deposits referred to in the definition of LIBOR are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining rates of interest for LIBOR Loans as provided herein; or

 

8

--------------------------------------------------------------------------------


 

(c)                                  the Administrative Agent reasonably
determines (which determination shall be conclusive absent manifest error) that
the relevant rates of interest referred to in the definition of LIBOR upon the
basis of which the rate of interest for LIBOR Loans for such Interest Period is
to be determined are not likely to adequately cover the cost to the Lenders of
making or maintaining LIBOR Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

(ii)  Notwithstanding anything to the contrary in Section 5.2.(i) above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (a) the circumstances described in
Section 5.2.(i)(a) or (i)(b) have arisen and that such circumstances are
unlikely to be temporary, (b) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. syndicated loan market or (c) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental Authority having or purporting to have jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which any applicable interest rate specified herein shall no longer be
used for determining interest rates for loans in Dollars in the U.S. syndicated
loan market, then the Administrative Agent may, to the extent practicable (in
consultation with the Borrower and as determined by the Administrative Agent to
be generally in accordance with similar situations in other transactions in
which it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 5.2.(i)(a) or
(i)(b), 5.2.(ii)(a), 5.2.(ii)(b) or 5.2.(ii)(c) occurs with respect to the
Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate.  In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 5.2.(ii).  Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 13.7.), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have

 

9

--------------------------------------------------------------------------------


 

received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Requisite Lenders, with each such notice stating that such Lender objects to
such amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (ii), the Replacement Rate shall be applied in a manner consistent with
market practice.

 

(f)                                   Section 7.1.(n) of the Existing Credit
Agreement is hereby amended to insert the following new sentence at the end
thereof:

 

As of the Second Amendment Effective Date, the Borrower is not and will not be
using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA) of one or more Benefit Plans in connection with the
Loans or the Revolving Credit Commitments.

 

(g)                                  Article XII. of the Existing Credit
Agreement is hereby amended to insert the following new Sections 12.11. and
12.12. immediately after Section 12.10. appearing therein:

 

Section 12.11.                                          Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 12.12.                                          Additional ERISA
Matters.

 

(a)                           Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, that, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:

 

(i)                   such Lender is not using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or, with respect to a Revolving
Credit Lender, the Revolving Credit Commitments;

 

(ii)                the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank

 

10

--------------------------------------------------------------------------------


 

collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, this Agreement, and, with respect to a Revolving
Credit Lender, the Revolving Credit Commitments;

 

(iii)             (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, this Agreement and, with respect to a Revolving Credit Lender, the
Revolving Credit Commitments, (C) the entrance into, participation in,
administration of and performance of the Loans, this Agreement and, with respect
to a Revolving Credit Lender, the Revolving Credit Commitments satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, this Agreement
and, with respect to a Revolving Credit Lender, the Revolving Credit
Commitments; or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                           In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, that, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that:

 

(i)                   none of the Administrative Agent or any Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto);

 

(ii)                the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, this Agreement and, with respect to a Revolving
Credit Lender, the Revolving Credit Commitments, is independent (within the
meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under

 

11

--------------------------------------------------------------------------------


 

management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

 

(iii)             the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, this Agreement and, with respect to a Revolving
Credit Lender, the Revolving Credit Commitments is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations);

 

(iv)            the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, this Agreement and, with respect to a Revolving
Credit Lender, the Revolving Credit Commitments is a fiduciary under ERISA or
the Internal Revenue Code, or both, with respect to the Loans, this Agreement
and, with respect to a Revolving Credit Lender, the Revolving Credit Commitments
and is responsible for exercising independent judgment in evaluating the
transactions hereunder; and

 

(v)               no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)                            The Administrative Agent and each Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, this Agreement, and, with respect to a Revolving Credit Lender,
the Revolving Credit Commitments, (ii) may recognize a gain if it extended the
Loans, or, with respect to a Revolving Credit Lender, the Revolving Credit
Commitments for an amount less than the amount being paid for an interest in the
Loans, or such Revolving Credit Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

(h)                                 Section 13.7.(b)(ii) of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

12

--------------------------------------------------------------------------------


 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged (subject to the last sentence of
Section 13.7.(f)) on the outstanding principal amount of, any Loans or other
Obligations (other than a waiver of default interest and changes in calculation
of the Leverage Ratio that may indirectly affect pricing) without the written
consent of each Lender directly and adversely affected thereby; provided,
however, that only the written consent of the Requisite Lenders shall be
required (x) for the waiver of interest payable at the Post-Default Rate,
retraction of the imposition of interest at the Post-Default Rate and amendment
of the definition of “Post-Default Rate” and (y) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;

 

(i)                                     Section 13.7.(f) of the Existing Credit
Agreement is hereby amended to insert the following sentence at the end thereof:

 

Notwithstanding anything to the contrary in this Section 13.7., the
Administrative Agent and the Borrower may, without the consent of any Lender,
(x) enter into amendments or modifications to this Agreement or any of the other
Loan Documents or (y) enter into additional Loan Documents, in each case, as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 5.2.(ii) in
accordance with the terms of Section 5.2.(ii).

 

(j)                                    Schedule II of the Existing Credit
Agreement is hereby amended and restated in its entirety as set forth on Annex
II hereto.

 

3.                                      Conditions to Effectiveness. The
effectiveness of this Amendment is subject to the satisfaction or waiver of the
following conditions precedent:

 

(a)                                 The Administrative Agent shall have
received:

 

(i)                                     counterparts of this Amendment duly
executed and delivered by the Borrower and the other Loan Parties, the
Administrative Agent, each New Lender, each Departing Lender and each Lender;

 

(ii)                                  an opinion of Hogan Lovells LLP, counsel
to the Borrower and the other Loan Parties, addressed to the Administrative
Agent and the Lenders and in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iii)                               the certificate or articles of incorporation
or formation, articles of organization, certificate of limited partnership or
other comparable organizational document (if any) of each Loan Party certified
as of a date not earlier than fifteen (15) days prior to the date hereof by the
Secretary of State of the state of formation of such Loan Party (except that, if
any such document relating to any Subsidiary Guarantor delivered to the
Administrative Agent pursuant to the Existing Credit Agreement has

 

13

--------------------------------------------------------------------------------


 

not been modified or amended since the Amendment No. 1 Effective Date and
remains in full force and effect, a certificate of the Secretary or Assistant
Secretary (or other individual performing similar functions) of such Subsidiary
Guarantor so stating may be delivered in lieu of delivery of a current certified
copy of such document);

 

(iv)                              a certificate of good standing (or certificate
of similar meaning) with respect to each of the Parent Guarantor and the
Borrower issued as of a date not earlier than fifteen (15) days prior to the
date hereof by the Secretary of State of the state of formation of each such
Loan Party and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which
such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

 

(v)                                 a certificate of incumbency signed by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of each Loan Party with respect to each of the officers of such Loan
Party authorized to execute and deliver this Amendment;

 

(vi)                              copies certified by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
of (A) the by-laws of such Loan Party, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity (except that, if any such document delivered to the
Administrative Agent pursuant to the Existing Credit Agreement has not been
modified or amended since the Amendment No. 1 Effective Date and remains in full
force and effect, a certificate so stating may be delivered in lieu of delivery
of another copy of such document) and (B) all corporate, partnership, member or
other necessary action taken by such Loan Party to authorize the execution,
delivery and performance of the Loan Documents to which it is a party;

 

(vii)                           a certificate of a Responsible Officer of the
Parent Guarantor or the Borrower certifying as to the conditions set forth in
Section 6.2.(a), (b) and (d) of the Amended Credit Agreement on the date hereof
and after giving effect to this Amendment and the transactions contemplated
hereby;

 

(viii)                        a Compliance Certificate dated as of the date
hereof and calculated on a pro forma basis after giving effect to this Amendment
for the Parent Guarantor’s fiscal quarter ending December 31, 2017 signed by the
chief executive officer or chief financial officer of the Parent Guarantor;

 

14

--------------------------------------------------------------------------------


 

(ix)                              all fees and other amounts due and payable on
or prior to the date hereof, including reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including fees and reasonable
and documented out-of-pocket expenses of counsel for the Administrative Agent)
required to be reimbursed or paid by the Borrower in connection with this
Amendment; and

 

(x)                                 a copy of a duly executed amendment to the
Seven-Year Term Loan Agreement, consistent with the modifications contemplated
hereby.

 

(b)                                 In the good faith and reasonable judgment of
the Administrative Agent:

 

(i)                                     there shall not have occurred or become
known to the Administrative Agent or any of the Lenders any event, condition,
situation or status since the date of the information contained in the financial
and business projections, budgets, pro forma data and forecasts concerning the
Borrower and its Subsidiaries most recently delivered to the Administrative
Agent and the Lenders prior to the date hereof that has had or could reasonably
be expected to result in a Material Adverse Effect;

 

(ii)                                  no litigation, action, suit, investigation
or other arbitral, administrative or judicial proceeding shall be pending or
threatened in writing which could reasonably be expected to (A) result in a
Material Adverse Effect or (B) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect, the ability of the
Borrower or any other Loan Party to fulfill its obligations under this Amendment
and the Loan Documents to which it is a party;

 

(iii)                               the Borrower and the other Loan Parties
shall have received all approvals, consents and waivers, and shall have made or
given all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any material
agreement, document or instrument to which any Loan Party is a party or by which
any of them or their respective properties is bound; and

 

(iv)                              the Borrower and each other Loan Party shall
have provided all information requested by the Administrative Agent and each
Lender in order to comply with applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.

 

The Administrative Agent shall notify in writing the Borrower and the Lenders of
the effectiveness of this Amendment, and such notice shall be conclusive and
binding.

 

15

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties.  The
Borrower and the Parent Guarantor each hereby certifies that: (a) no Default or
Event of Default exists as of the date hereof or would exist immediately after
giving effect to this Amendment; (b) the representations and warranties made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which such Loan Party is a party are true and correct in all material respects
(unless any such representation and warranty is qualified by materiality, in
which event such representation and warranty is true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (unless any such representation and warranty is qualified by
materiality, in which event such representation and warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances permitted under the Loan Documents; (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party (other than any required filing with the SEC, which the Borrower agrees to
file in a timely manner or filings or recordations required in connection with
the perfection of any Lien on the Collateral in favor of the Administrative
Agent) is required in connection with the execution, delivery and carrying out
of this Amendment or, if required, has been obtained; and (d) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower and the Parent Guarantor,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein and as may be limited by equitable
principles generally.  The Borrower and the Parent Guarantor each confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.  Except as
expressly provided herein, this Amendment shall not constitute an amendment,
waiver, consent or release with respect to any provision of any Loan Document, a
waiver of any default or Event of Default under any Loan Document, or a waiver
or release of any of the Lenders’ or the Administrative Agent’s rights and
remedies (all of which are hereby reserved).

 

5.                                      Ratification.  Without in any way
establishing a course of dealing by the Administrative Agent or any Lender, the
Borrower, the Parent Guarantor and each Subsidiary Guarantor each hereby
reaffirms and confirms its obligations under the Amended Credit Agreement, the
Guaranty (solely with respect to the Parent Guarantor and the Subsidiary
Guarantors) and the other Loan Documents to which it is a party and each and
every such Loan Document executed by the undersigned in connection with the
Existing Credit Agreement remains in full force and effect and is hereby
reaffirmed, ratified and confirmed.  This Amendment is not intended to and shall
not constitute a novation.  All references to the Existing Credit Agreement
contained in the above-referenced documents shall be a reference to the Amended
Credit Agreement and as the same may from time to time hereafter be amended,
restated, supplemented or otherwise modified.

 

6.                                      GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF

 

16

--------------------------------------------------------------------------------


 

THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

7.                                      Counterparts.  To facilitate execution,
this Amendment and any amendments, waivers, consents or supplements may be
executed in any number of counterparts as may be convenient or required.  It
shall not be necessary that the signature of, or on behalf of, each party, or
that the signature of all persons required to bind any party, appear on each
counterpart.  All counterparts shall collectively constitute a single document. 
It shall not be necessary in making proof of this document to produce or account
for more than a single counterpart containing the respective signatures of, or
on behalf of, each of the parties hereto.

 

8.                                      Headings.  The headings of this
Amendment are provided for convenience of reference only and shall not affect
its construction or interpretation.

 

9.                                      Miscellaneous.  This Amendment shall
constitute a Loan Document under the Amended Credit Agreement.  This Amendment
expresses the entire understanding of the parties with respect to the
transactions contemplated hereby.  No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.  Any determination
that any provision of this Amendment or any application hereof is invalid,
illegal, or unenforceable in any respect and in any instance shall not affect
the validity, legality, or enforceability of such provision in any other
instance, or the validity, legality, or enforceability of any other provisions
of this Amendment.  Each of the Borrower and the Parent Guarantor represents and
warrants that it has consulted with independent legal counsel of its selection
in connection herewith and is not relying on any representations or warranties
of the Administrative Agent or its counsel in entering into this Amendment.

 

10.                               Departing Lenders.  Certain Tranche A-1 Term
Loan Lenders have agreed that they shall no longer constitute Tranche A-1 Term
Loan Lenders or Lenders under the Existing Credit Agreement as of the date
hereof (each, a “Departing Lender”).  Each Lender that executes and delivers a
signature page hereto that identifies it as a Departing Lender shall constitute
a Departing Lender and, as of the date hereof, each applicable Departing Lender
shall not be a Lender or a Tranche A-1 Term Loan Lender under the Amended Credit
Agreement.  No Departing Lender shall have any rights, duties or obligations
under the Amended Credit Agreement.  All amounts owing to a Departing Lender,
including all accrued and unpaid interest and fees but excluding any outstanding
Tranche A-1 Term Loans owed to such Departing Lender (which Tranche A-1 Term
Loans shall be assigned and reallocated among the remaining Tranche A-1 Term
Loan Lenders as set forth below), shall be paid by the Borrower to such
Departing Lender concurrently with payment of such amounts to the other
applicable Lenders.  The consent of a Departing Lender is not required to give
effect to the changes contemplated by this Amendment.  Each Departing Lender
hereby assigns its Tranche A-1 Term Loans to the remaining Tranche A-1 Term Loan
Lenders as of the date hereof, and the Administrative Agent is hereby authorized
to take such steps under the Amended Credit Agreement as reasonably required to
give effect to the departure of the Departing Lenders, including, without
limitation, reallocating outstanding obligations among the continuing Tranche A-

 

17

--------------------------------------------------------------------------------


 

1 Term Loan Lenders ratably based on their respective Pro Rata Share of the
Tranche A-1 Term Loans as set forth on Schedule II to the Amended Credit
Agreement, and any related sales, assignments or other relevant actions in
respect of each Departing Lender’s existing Tranche A-1 Term Loans.  The
Borrower agrees with and consents to the foregoing.  For the avoidance of doubt,
the terms “Lender” and “Tranche A-1 Term Loan Lender” exclude the Departing
Lenders (except to the extent of any claim made by a Departing Lender pursuant
to Sections 13.2. and 13.10. of the Amended Credit Agreement in its capacity as
a “Lender” under the Existing Credit Agreement prior to such Lender becoming a
Departing Lender).  Without limiting the foregoing, the parties hereto
(including, without limitation, each Departing Lender) hereby agree that the
consent of any Departing Lender shall be limited to the acknowledgements and
agreements set forth in this Section 10 and shall not be required as a condition
to the effectiveness of any other amendments, restatements, supplements or
modifications to the Amended Credit Agreement or the Loan Documents.

 

REST OF PAGE INTENTIONALLY LEFT BLANK

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers all as of the day and year first above written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

RLJ III — C BUCKHEAD, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Treasurer

 

 

 

 

 

RLJ III — EM WEST PALM BEACH, INC.,

 

a Texas corporation

 

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Treasurer

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

EACH OF THE REMAINING SUBSIDIARY GUARANTORS LISTED ON ANNEX I HERETO

 

 

 

 

 

By: RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership, the direct or indirect holder of all controlling
interests in such Subsidiary Guarantor

 

 

 

By: RLJ LODGING TRUST, a Maryland real estate investment trust, its sole general
partner

 

 

 

 

 

 

By:

/s/ Ross H. Bierkan

 

 

Name: Ross H. Bierkan

 

 

Title: President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, as a Revolving Credit Lender, as a Tranche
A-1 Term Loan Lender and as a Tranche A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Suzanne E. Pickett

 

 

Name: Suzanne E. Pickett

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Barbara Heubner

 

 

Name: Barbara Heubner

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, AN ALABAMA BANKING CORPORATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Walter E. Rivadeneira

 

 

Name: Walter E. Rivadeneira

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ William R. Lynch III

 

 

Name: William R. Lynch III

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Jeffrey S. Geifman

 

 

Name: Jeffrey S. Geifman

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ T. Barrett Vawter

 

 

Name: T. Barrett Vawter

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ John Howell

 

 

Name: John Howell

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Revolving Credit Lender and as a Tranche A-1 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Dan LePage

 

 

Name: Dan LePage

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Revolving Credit Lender and as a Tranche A-1 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Anthony Ottavino

 

 

Name: Anthony Ottavino

 

 

Title: Director

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Keith Connolly

 

 

Name: Keith Connolly

 

 

Title: General Manager

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Revolving Credit Lender, as a Tranche A-1 Term Loan Lender and as a Tranche
A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Steve Whitcomb

 

 

Name: Steve Whitcomb

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Revolving Credit Lender, a Tranche A-1 Term Loan Lender and a New Lender

 

 

 

 

 

 

By:

/s/ Gwendolyn Gatz

 

 

Name: Gwendolyn Gatz

 

 

Title: Director

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Revolving Credit Lender and a Tranche A-2 Term Loan Lender

 

 

 

 

 

 

By:

/s/ Matthew Stein

 

 

Name: Matthew Stein

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Existing Credit Agreement as a “Tranche A-1 Term Loan Lender” thereunder and not
as a Tranche A-1 Term Loan Lender party hereto. The undersigned hereby
acknowledges that the Existing Credit Agreement shall be amended by this
Agreement to which this signature page is attached and the undersigned shall not
constitute a party thereto as a Tranche A-1 Term Loan Lender other than for
purposes of effectuating the amendment of the Existing Credit Agreement.

 

 

 

KEY BANK NATIONAL ASSOCIATION,

 

as a Departing Lender

 

 

 

 

 

 

By:

/s/ Kristin Centracchio

 

Name:

Kristin Centracchio

 

Title:

Vice President

 

 

[Signatures Continued on Next Page]

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Accepted to and Agreed:

 

The undersigned is executing this signature page solely as a Departing Lender in
its acceptance of the termination of its commitments and obligations under the
Existing Credit Agreement as a “Tranche A-1 Term Loan Lender” thereunder and not
as a Tranche A-1 Term Loan Lender party hereto. The undersigned hereby
acknowledges that the Existing Credit Agreement shall be amended by this
Agreement to which this signature page is attached and the undersigned shall not
constitute a party thereto as a Tranche A-1 Term Loan Lender other than for
purposes of effectuating the amendment of the Existing Credit Agreement.

 

 

 

RAYMOND JAMES BANK, N.A.,

 

as a Departing Lender

 

 

 

 

 

 

By:

/s/ Matthew Stein

 

Name:

Matthew Stein

 

Title:

Vice President

 

 

[RLJ — Second Amendment to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUBSIDIARY GUARANTORS

 

 

 

Subsidiary Guarantor

1.

 

RLJ C Charleston HD, LLC

2.

 

RLJ C HOUSTON HUMBLE, LP

3.

 

RLJ C NY Upper Eastside, LLC

4.

 

RLJ C PORTLAND DT, LLC

5.

 

RLJ C WAIKIKI, LLC

6.

 

RLJ CABANA MIAMI BEACH, LLC

7.

 

RLJ DBT KEY WEST, LLC

8.

 

RLJ EM IRVINE, LP

9.

 

RLJ EM Waltham, LLC

10.

 

RLJ HGN Emeryville, LP

11.

 

RLJ HP Fremont, LP

12.

 

RLJ HP Madison DT, LLC

13.

 

RLJ HY ATLANTA MIDTOWN, LLC

14.

 

RLJ HyH Charlotte, LLC

15.

 

RLJ HyH Cypress, LP

16.

 

RLJ HyH Emeryville, LP

17.

 

RLJ HyH San Diego, LP

18.

 

RLJ HyH San Jose, LP

19.

 

RLJ HyH San Ramon, LP

20.

 

RLJ HyH Santa Clara, LP

21.

 

RLJ HyH Woodlands, LP

22.

 

RLJ II — AUSTIN SOUTH HOTELS, LP

23.

 

RLJ II — C AUSTIN AIR, LP

24.

 

RLJ II — C AUSTIN NW, LP

25.

 

RLJ II — C AUSTIN S, LP

26.

 

RLJ II — C CHICAGO MAG MILE, LLC

27.

 

RLJ II — C GOLDEN, LLC

28.

 

RLJ II — C HAMMOND, LLC

29.

 

RLJ II — C LONGMONT, LLC

30.

 

RLJ II — C LOUISVILLE CO, LLC

31.

 

RLJ II — C LOUISVILLE NE KY, LLC

32.

 

RLJ II — C MIDWAY, LLC

33.

 

RLJ II — C MIRAMAR, LLC

34.

 

RLJ II — C MISHAWAKA, LLC

 

Annex I-1

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

35.

 

RLJ II — C SALT LAKE, LLC

36.

 

RLJ II — C SUGARLAND, LP

37.

 

RLJ II — F AUSTIN S, LP

38.

 

RLJ II — F CHERRY CREEK, LLC

39.

 

RLJ II — F HAMMOND, LLC

40.

 

RLJ II — F KEY WEST, LLC

41.

 

RLJ II — F MIDWAY, LLC

42.

 

RLJ II — F SAN ANTONIO DT, LP

43.

 

RLJ II — HA CLEARWATER, LLC

44.

 

RLJ II — HA FORT WALTON BEACH, LLC

45.

 

RLJ II — HA GARDEN CITY, LLC

46.

 

RLJ II — HA MIDWAY, LLC

47.

 

RLJ II — HG MIDWAY, LLC

48.

 

RLJ II — HOLX MIDWAY, LLC

49.

 

RLJ II — INDY CAPITOL HOTELS, LLC

50.

 

RLJ II — MH DENVER S, LLC

51.

 

RLJ II — MH MIDWAY, LLC

52.

 

RLJ II — R AUSTIN NW, LP

53.

 

RLJ II — R AUSTIN PARMER, LP

54.

 

RLJ II — R AUSTIN S, LP

55.

 

RLJ II — R FISHERS, LLC

56.

 

RLJ II — R GOLDEN, LLC

57.

 

RLJ II — R HAMMOND, LLC

58.

 

RLJ II — R HOUSTON GALLERIA, LP

59.

 

RLJ II — R LONGMONT, LLC

60.

 

RLJ II — R LOUISVILLE CO, LLC

61.

 

RLJ II — R LOUISVILLE DT KY, LLC

62.

 

RLJ II — R LOUISVILLE NE KY, LLC

63.

 

RLJ II — R MERRILLVILLE, LLC

64.

 

RLJ II — R MIRAMAR, LLC

65.

 

RLJ II — R NOVI, LLC

66.

 

RLJ II — R PLANTATION, LLC

67.

 

RLJ II — R SALT LAKE CITY, LLC

68.

 

RLJ II — R SAN ANTONIO, LP

69.

 

RLJ II — R SUGARLAND, LP

70.

 

RLJ II — R WARRENVILLE, LLC

71.

 

RLJ II — RH BOULDER, LLC

 

Annex I-2

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

72.

 

RLJ II — RH PLANTATION, LLC

73.

 

RLJ II — S AUSTIN N, LP

74.

 

RLJ II — S LONGMONT, LLC

75.

 

RLJ II — S LOUISVILLE KY, LLC

76.

 

RLJ II — S MISHAWAKA, LLC

77.

 

RLJ II — S WESTMINSTER, LLC

78.

 

RLJ II — SLE MIDWAY, LLC

79.

 

RLJ III — DBT Columbia, LLC

80.

 

RLJ III — DBT Metropolitan Manhattan, LP

81.

 

RLJ III — EM Fort Myers, LLC

82.

 

RLJ III — EM Tampa DT, LLC

83.

 

RLJ III — F Washington DC, LLC

84.

 

RLJ III — HA Denver Tech Center, LLC

85.

 

RLJ III — HA Houston Galleria, LP

86.

 

RLJ III — HA West Palm Beach Airport, LLC

87.

 

RLJ III — HG New Orleans Convention Center, LLC

88.

 

RLJ III — HG West Palm Beach Airport, LLC

89.

 

RLJ III — HGN Durham, LLC

90.

 

RLJ III — HGN Hollywood, LP

91.

 

RLJ III — HGN Pittsburgh, LP

92.

 

RLJ III — R Columbia, LLC

93.

 

RLJ III — R National Harbor, LLC

94.

 

RLJ III - R Silver Spring, LLC

95.

 

RLJ III — RH Pittsburgh, LP

96.

 

RLJ III — St. Charles Ave Hotel, LLC

97.

 

RLJ R Atlanta Midtown, LLC

98.

 

RLJ R HOUSTON HUMBLE, LP

99.

 

RLJ S Hillsboro, LLC

100.

 

RLJ C SAN FRANCISCO, LP

101.

 

RLJ HS SEATTLE LYNWOOD, LLC

102.

 

RLJ HP WASHINGTON DC, LLC

103.

 

RLJ II — R OAK BROOK, LLC

104.

 

RLJ S HOUSTON HUMBLE, LP

105.

 

RLJ C HOUSTON HUMBLE GENERAL PARTNER, LLC

106.

 

RLJ EM IRVINE GENERAL PARTNER, LLC

107.

 

RLJ HP FREMONT GENERAL PARTNER, LLC

108.

 

RLJ HYH CYPRESS GENERAL PARTNER, LLC

109.

 

RLJ HYH EMERYVILLE GENERAL PARTNER, LLC

110.

 

RLJ HYH SAN DIEGO GENERAL PARTNER, LLC

 

Annex I-3

 

--------------------------------------------------------------------------------


 

 

 

Subsidiary Guarantor

111.

 

RLJ HYH SAN JOSE GENERAL PARTNER, LLC

112.

 

RLJ HYH SAN RAMON GENERAL PARTNER, LLC

113.

 

RLJ HYH SANTA CLARA GENERAL PARTNER, LLC

114.

 

RLJ HYH WOODLANDS GENERAL PARTNER, LLC

115.

 

RLJ II — AUSTIN SOUTH HOTELS GENERAL PARTNER, LLC

116.

 

RLJ II — C AUSTIN AIR GENERAL PARTNER, LLC

117.

 

RLJ II — C AUSTIN NW GENERAL PARTNER, LLC

118.

 

RLJ II — C SUGARLAND GENERAL PARTNER, LLC

119.

 

RLJ II — F AUSTIN S GENERAL PARTNER, LLC

120.

 

RLJ II SENIOR MEZZANINE BORROWER, LLC

121.

 

RLJ II JUNIOR MEZZANINE BORROWER, LLC

122.

 

RLJ II — F SAN ANTONIO DT GENERAL PARTNER, LLC

123.

 

RLJ II — R AUSTIN NW GENERAL PARTNER, LLC

124.

 

RLJ II — R AUSTIN S GENERAL PARTNER, LLC

125.

 

RLJ II — R HOUSTON GALLERIA GENERAL PARTNER, LLC

126.

 

RLJ II — R SAN ANTONIO GENERAL PARTNER, LLC

127.

 

RLJ II — R SUGARLAND GENERAL PARTNER, LLC

128.

 

RLJ III — C BUCKHEAD PARENT, LLC

129.

 

RLJ III — EM WEST PALM BEACH PARENT, LLC

130.

 

RLJ III — HA HOUSTON GALLERIA GENERAL PARTNER, LLC

131.

 

RLJ III — HGN HOLLYWOOD GENERAL PARTNER, LLC

132.

 

RLJ III — RH PITTSBURGH GENERAL PARTNER, LLC

133.

 

RLJ R HOUSTON HUMBLE GENERAL PARTNER, LLC

134.

 

RLJ II — C AUSTIN S GENERAL PARTNER, LLC

135.

 

RLJ II — R AUSTIN PARMER GENERAL PARTNER, LLC

136.

 

RLJ II — S AUSTIN N GENERAL PARTNER, LLC

137.

 

RLJ C SAN FRANCISCO GENERAL PARTNER, LLC

138.

 

RLJ S HOUSTON HUMBLE GENERAL PARTNER, LLC

139.

 

RLJ III — DBT MET MEZZ BORROWER, LP

140.

 

RLJ III — DBT METROPOLITAN MANHATTAN GP, LLC

141.

 

RLJ III — DBT MET MEZZ BORROWER GP, LLC

142.

 

DBT MET HOTEL VENTURE, LP

143.

 

DBT MET HOTEL VENTURE GP, LLC

144.

 

RLJ III — DBT MET HOTEL PARTNER, LLC

145.

 

RLJ HGN EMERYVILLE GENERAL PARTNER, LLC

146.

 

RLJ III — HGN PITTSBURGH GENERAL PARTNER, LLC

 

Annex I-4

 

--------------------------------------------------------------------------------


 

ANNEX II

 

SCHEDULE II
TRANCHE A-1 TERM LOAN FACILITY
LENDERS AND LOANS

 

Tranche A-1 Term Loan Lenders

 

Tranche A-1 Term Loan

 

Wells Fargo Bank, National Association

 

$

47,500,000

 

Bank of America, N.A.

 

$

47,500,000

 

Sumitomo Mitsui Banking Corporation

 

$

47,500,000

 

U.S. Bank National Association

 

$

47,500,000

 

Compass Bank, an Alabama Banking Corporation

 

$

35,000,000

 

BMO Harris Bank N.A.

 

$

32,500,000

 

PNC Bank, National Association

 

$

25,000,000

 

Royal Bank of Canada

 

$

22,500,000

 

TD Bank, N.A.

 

$

22,500,000

 

Branch Banking and Trust Company

 

$

20,000,000

 

The Bank of Nova Scotia

 

$

17,500,000

 

Capital One, N.A.

 

$

15,000,000

 

Barclays Bank PLC

 

$

10,000,000

 

Regions Bank

 

$

10,000,000

 

Total Tranche A-1 Term Loans

 

$

400,000,000

 

 

Annex II-1

 

--------------------------------------------------------------------------------